El Juez Pbesidente Señor del Toro,
emitió la opinión del tribunal.
En estos dos casos Juan Escobar, acusado porqué “ile-.gal, intencional y voluntariamente, adulteró para la venta leche de vaca,” fué condenado a sufrir, en el primero, diez días de cárcel, y en el segundo, cinco.
No conforme con las sentencias, apeló, señalando como único error en ambos recursos que .los hechos expuestos en la acusación no constituyen delito.
La ley aplicable está contenida en la sección 1 de la Ley proveyendo lo necesario para castigar la adulteración de leche, ofrecerla o tenerla para la venta, de 1910, Comp. see. 5787, que dice, en lo pertinente: “Toda persona que adulterare .... leche con la intención de ofrecerla a la venta.”
Y el apelante sostiene que no apareciendo en la acusa-ción las palabras “con la intención de ofrecerla,” no sigue el lenguaje del estatuto y es por tanto fatalmente defectuosa. Oita el apelante los casos de El Pueblo v. Birrier, 18 D.P.R. 265; El Pueblo v. Pizarro, 21 D.P.R. 17, y El Pueblo V. Wys, 25 D.P.E. 510.
Para que exista el delito no basta la simple adulteración de la leche. Es necesario que se adultere “con la intención *809de ofrecerla a la venta.” Sobre esto no hay dnda algnna. La cuestión a resolver es la de si la palabra “para” que conecta las palabras “adulteró” y “la venta” equivale a “con la intención de- ofrecerla.”
“Para”, según el Diccionario de la Lengua Castellana de la Real Academia Española, es una “preposición con que se denota el fin o término a que se encamina una acción. ’ ’
Siendo ello así, es evidente qne la acusación significa en buen romance que el acto o acción de adulterar la leche por parte del acusado, se encaminó al fin o término de venderla, estando comprendido claramente en tal significado el hecho de que la adulteración se verificó con la intención de ofre-cerla a la venta.

No existiendo el único error que se alega cometido por lá corte procede la confirmación de la sentencia recurrida.